6709Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The supplemental amendments of 4/20/21 and 4/20/21 are not entered and are hereby vacated (see interview summary for details).
The IDS of 4/20/21, however, is entered and contents thereof have been reviewed and initialed.
 	Applicant’s response to restriction letter of 3/29/21 is acknowledged and entered. Applicant elected Group II, claims 2-5, 12 and 15-17 without traverse. 
Claims 1, 6-11, 13-14, 18, 20-21 are withdrawn. 
Claims 19, 22-25 are canceled.
 	In response to applicant’s traversal argument over restriction of Groups A-D, the examiner hereby changes said restriction to species election. Currently, only Group A species is under examination.
Groups B-D are hereby withdrawn as drawn to non-elected species.
					DETAILED ACTION
Claims 2-5, 12 and 15-17 and Group A species only, are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 12 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 (and its dependent claims 3-5, 12, and 15-16) are drawn to a method of use of a genus of enzyme blends comprising alpha-amylases, glucoamylase and xylanase from all sources and species, wherein said genus is inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. accordingly, such a 
 	All applicant provides is  few species of each respective enzyme which is inadequate to fully describe the genus of enzyme blends or mixtures utilized and this type of description fails to meet the requirements of 112 first paragraph. 
Since the genus of enzyme blends is inadequately described a method of use of said genus is also inadequately described as well.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2 (and its dependent claims 3-5 and 15-17), the term “organism” is misleading. Said term is usually applied to single cell and multicellular products. Applicant is advised to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-5, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Bergsma et al., “Bergsma” (US2012/0045812, 2/2012). Bergsma teaches a process for production of isoprene and/or ethanol (see [0192]) comprising saccharifying and fermenting (optionally using yeast, see [0188]) a starch substrate (see [0010]) under simultaneous saccharification and fermentation conditions (SSF) in the presence of glucoamylase. In paragraph [0158-0160], Bergsma teaches that enzyme compositions (blends) utilized in its method may comprise xylanase. In paragraph [0011], Bergsma teaches that the starch substrate (namely corn, wheat, rye etc.) may be liquefied and the liquefaction may be done with alpha-amylase (see [0056-0058] .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergsma et al., “Bergsma” (cited above) in view of St. John et al., “St. John” (U.S. patent No. 10,793,926). As stated above, Bergsma teaches a process for production of a desired fermentation product, namely isoprene or ethanol (see [0192]) comprising saccharifying and fermenting (optionally using yeast, see [0188]) a starch substrate (see [0010] ) under simultaneous saccharification and fermentation conditions (SSF) in the presence of glucoamylase. In paragraph [0011], Bergsman teaches that the starch substrate (namely corn, wheat, rye etc.) may be liquefied and the liquefaction may be done with alpha-amylase (see [0056-0058] inherently requiring a liquefaction step. In paragraph [0158-0160], Bergsma also teaches that enzyme compositions (blends) .
 	St. John teaches about GH30-8 family of xylanase and under “Methods of Use” section and discloses that its GH30-8 xylanase (see example 1, mentioning B. Subtilis as one of its enzyme sources inherently comprising SEQ ID NO:1-3 or claimed homologs thereof), may be used with other enzymes to digest corn, etc.
 	Before the effective filing date of this invention, it would have been obvious to one of ordinary skill in the art to start with the process of Bergsma and add the GH30-8 xylanase of St. John to the enzyme blend of Bergsma to be utilized for SSF production or ethanol or isoprene. One of ordinary skill in the art, depending on the substrate available, is motivated in adding the xylanase of St. John to the enzyme blend of Bergsma because St. John teaches that said GH30-8 enzyme helps break down lignocellulose material in the starch substrate leading to higher yield of desired fermentation product.
 	Finally, one of ordinary skill in the art has a reasonable expectation of success in adding the enzyme of St. John to the enzyme blend of Bersgma to be utilized in the method of Bergsma because such procedures were well established in the prior art prior to effective filing of this application.
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656